Victoria Mari




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                     Thursday, April 30, 2015

                                       No. 04-15-00239-CR

                                      The STATE of Texas,
                                           Appellant

                                                 v.

                                  Victoria Mari VELASQUEZ,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                                   Trial Court No. 478295
                       Honorable Wayne A. Christian, Judge Presiding


                                          ORDER
         This is an appeal by the State of the trial court’s order granting a motion to suppress. The
State has filed a motion requesting this court to abate the appeal and remand the cause to the trial
court for the entry of findings of fact and conclusions of law in accordance with State v. Cullen,
195 S.W.3d 696 (Tex. Crim. App. 2006). The motion is GRANTED. This appeal is abated, and
the cause is remanded to the trial court. The trial court is instructed to cause a supplemental
clerk’s record to be filed in this court containing the trial court’s written findings of fact and
conclusions of law no later than thirty days from the date of this order. The stay imposed by this
court on April 23, 2015, pursuant to article 44.01(e) of the Texas Code of Criminal Procedure, is
lifted to the extent necessary to allow the trial court to comply with this order.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of April, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court